Mr. Justice MacLeary
delivered the opinion of the court.
The defendant in this case was accused on the 25th of April 1905, of the crime seduction. He was arraigned on the 28th of the same month in the District Court of Guayama, and pleaded not guilty. On the 17th of May his case was called, and both the- State and the defendant announced themselves ready for trial. The accused was duly tried by the court without a jury. The evidence was heard and the matter taken under advisement until the 22nd of May, when the court decided that the law and the facts were against the accused, and declared him guilty of the crime of seduction, and set the 25th of the same month for pronouncing the sentence. On the 25th of May, 1905, the accused appeared in court and was duly sentenced by the court to the punishment of one year in the penitentiary at hard labor, and to the payment of the costs.
From this judgment, on the next day, the accused took an appeal to this court, and the record was filed 'herein on the 30th June last. A motion to dismiss was made by the fiscal and overruled by the court. On the 21st of this month the case was duly heard in open court, The People of Porto Eico being represented by the fiscal of this court and no one appearing for the defense.
*370There is no bill of exceptions nor statement of facts contained in the record, nor were any briefs of any kind presented to this court in behalf of the accused.
From a careful examination of the information and the judgment rendered thereon, the proceedings appear to have been regular and correct in every respect. No error whatever appears from the record. Such being the case, the judgment of the court below should be in all things affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernandez, Figueras and Wolf concurred.